Reasons for Allowance
This action is in response to the Application filed 10/08/2020. The Claims as set forth are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter is considered as a whole with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
As to claim 1, the limitation “a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster” in combination with ALL (and not the limitations in isolation) the limitations of each of the claims is not fairly taught by the art made of record. 
As to claim 12, the limitation “a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: transmit, through the BLE module, a BLE signal comprising a first 
Remaining dependent claims 2-11, 13-20 depend on claims 1 and 12 respectively, and therefore contain the limitations noted above by virtue of dependence and are similarly distinguished over the prior art. 
Therefore claims 1-20 set forth distinguishing elements over the art made of record when the limitations of claims 1-20 are considered together with all the limitations of the claims (and not in isolation).
With respect to the art made of record including United States Patent Application Publication US-20140082205 to Abraham et al (hereinafter d1), United States Patent Application Publication US-20140254426 to Abraham et al hereinafter d2), United States Patent Application Publication US-20150071121 to Patil et al (hereinafter d3) United States Patent Application Publication US-20150172391 to Kasslin et al (hereinafter d4), (wherein d1, d2, d3, d4 represent the most relevant art). Independent claim 1 recites receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-
Independent Claim 1 requires the teaching of  receiving, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a 
According to the limitations noted above independent claims 1 and 12 recite the distinguishing limitations including at least  "receive, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the first service identifier corresponding to a second service identifier of the electronic device: activate the Wi-Fi transceiver to perform the NAN operation, and transmit, through the BLE module, the second service identifier, perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, and after performing the time synchronization, control the Wi-Fi transceiver to receive data from an external device in the NAN cluster” or “transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the BLE signal, receive, through the BLE module, a second service identifier from an external device in the NAN cluster, in response to the first service identifier corresponding to a second service identifier, activate the Wi-Fi transceiver. perform, through the activated Wi-Fi transceiver, a time synchronization with at least one device in the NAN cluster for providing a service indicated by the first service identifier, after performing the time synchronization, control the Wi-Fi transceiver to transmit guide data for providing data to the external device”. Further noted limitations distinguish over the art made of record wherein transmit, through the BLE module, a BLE signal comprising a first service identifier to trigger an NAN operation of the Wi-Fi transceiver, in response to the 
Thus, claims 1 and 12 are distinguished over d1, d2, d3, d4 considered alone or in any reasonable combination. Wherein d1, d2, d3, d4 alone or in any reasonable combination fails to teach, suggest or make obvious all the limitations of claims 1 and 12. Claims 22-11 which depend from claim 1,  and claims 13-20 which depend from claim 12 contain the limitations noted above by virtue of dependence and add further distinguishing limitations (when considered together with the amendments of the respective independent claims) and are also allowed. Therefore claims 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Double Patenting

In order to provide clarity of record the Examiner provides the following reasoning with respect to the analysis performed with respect to double patenting. The Examiner notes the analysis resulted in the determination that no issue with respect to double patenting is present with respect to Parent Applications 14/952,500 (now US Pat. 10,341,942) and 16/378,126 (now US Pat. No. 10,880,824). The present Application requires the limitations “An electronic device operable in a neighbor awareness networking (NAN) cluster, the electronic device comprising: a Bluetooth low energy (BLE) module; a wireless fidelity (Wi-Fi) transceiver; and a processor, operatively coupled with the BLE module and the Wi-Fi transceiver, configured to: receive, 

Conclusion

The prior art made of record discloses the following:
US 20150172391 A1 to Kasslin et al discloses discovery of networks in a wireless communications medium. In example embodiments, a method comprises inserting, by an apparatus, an indication associated with a neighbor awareness network to be advertised to an apparatus address field of a wireless advertisement packet; and transmitting, by the apparatus, the wireless advertisement packet including the inserted indication associated with the neighbor awareness network to be advertised. The packet may be a Bluetooth Low Energy ADV_IND PDU packet or a Bluetooth Low Energy ADV_SCAN_IND PDU packet. The apparatus's address field may be a non-resolvable private address format in an AdvA field of either the Bluetooth Low Energy ADV_IND PDU packet or the Bluetooth Low Energy ADV_SCAN_IND PDU 
US 20210029625 A1 to Jung et al discloses electronic device (101,102,104) comprises a Bluetooth low energy (BLE) module, and a wireless fidelity (Wi-Fi) transceiver. A processor (120) is operatively coupled with the BLE module and the Wi-Fi transceiver configured to receive a BLE signal through the BLE module. A first service identifier used to trigger an Neighbor awareness networking (NAN) operation of the Wi-Fi transceiver. The first service identifier corresponding to a second service identifier of the electronic device activates the Wi-Fi transceiver to perform the NAN operation, and transmit the second service identifier through the BLE module. A time synchronization with at least one device in the NAN cluster is performed through the activated Wi-Fi transceiver for providing a service indicated by the first service identifier, and after performing the time synchronization, the Wi-Fi transceiver controls to receive data from an external device in the NAN cluster.
US 20190150062 A1 to Bradley et al. discloses direct communication with neighboring mobile stations, e.g., direct communication between the wireless stations without utilizing an intermediate access point. Embodiments of the disclosure relate to a mechanism for a device to trigger, via a first interface, service discovery over a second interface. In some embodiments, the service discovery can involve the exchange of one or more Bloom filters.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643